Exhibit 10.24.2



Execution Version
AMENDMENT NO. 2


AMENDMENT NO. 2 dated as of May 5, 2015, among each of the “Borrowers” listed on
the signature pages hereto (collectively, the “Borrowers”), each of the “Parent
Guarantors” listed on the signature pages hereto (collectively, the “Parent
Guarantors”), each of the “Subsidiary Guarantors” listed on the signature pages
hereto (collectively, the “Subsidiary Guarantors”; together with the Borrowers
and the Parent Guarantors, collectively, the “Credit Parties”), each of the
“Lenders” (which shall not include any Retiring Lenders) listed on the signature
pages hereto (collectively, the “Lenders”), each Retiring Lender (as defined
below), solely for purposes of Sections 2.09, 4 and 5 hereof, and Citibank,
N.A., as administrative agent for the Lenders (together with its successors in
such capacity, the “Administrative Agent”).


The Borrowers, the Parent Guarantors, the Lenders and the Administrative Agent
are parties to a Credit Agreement dated as of December 13, 2011 (as amended by
Amendment No. 1 thereto dated as of August 9, 2013, the “Credit Agreement”).


Each Lender identified under the caption "Retiring Lenders" on the signature
pages hereto (collectively, the "Retiring Lenders") wishes to cease being a
"Lender" party to the Credit Agreement and the Borrowers, the Parent Guarantors,
the Subsidiary Guarantors, the Lenders, other than the Retiring Lenders, and the
Administrative Agent wish now to amend the Credit Agreement in certain respects,
and accordingly, the parties hereto hereby agree as follows:


Section 1. Definitions; Authorization. Except as otherwise defined in this
Amendment No. 2, terms defined in the Credit Agreement are used herein as
defined therein.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:


2.01.     References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.


2.02.    Defined Terms. Section 1.01 of the Credit Agreement is hereby amended
as follows:
(a)    Amended Definition. The following definitions shall be amended to read in
their entirety as follows:
(i) “Applicable Rate” means, for any day with respect to any ABR Loan or
Eurocurrency Loan or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Margin”, “Eurocurrency Margin” or “Commitment Fee”, respectively, based
upon the category that applies on such day:



1



--------------------------------------------------------------------------------



 
S&P Rating
ABR Margin
Eurocurrency Margin
Commitment Fee


Category 1
A+ or higher
0.000%
0.875%
0.080%
Category 2
A


0.000%
1.000%
0.100%
Category 3
A-


0.125%
1.125%
0.125%
Category 4
BBB+


0.250%
1.250%
0.150%
Category 5
Less than BBB+ or unrated


0.500%
1.500%
0.200%



The parties hereto agree that, for purposes of determining the foregoing: (a)
(i) for the period commencing on the Initial Funding Date and ending on the date
that the Administrative Agent receives written notice from the Obligors that S&P
has provided a Rating with respect to any Obligor and (ii) during any other
period during which there is no Rating or in which the Obligors shall be in
Default of their obligations under Section 6.11, in each case Category 5 shall
apply, and (b) in the event the Obligors have different Ratings, the lowest
Rating with respect to any Obligor shall apply. If the Rating by S&P shall be
changed, such change shall be effective as of the date on which it is first
announced by S&P (or, in the case of a private Rating by S&P, on the date on
which S&P first notifies the Obligors of such change). Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change in Rating and ending on the date immediately preceding the
effective date of the next such change in Rating.


(ii) “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Obligor hereunder, (a) taxes imposed on
or measured by its net income (however denominated), franchise taxes, or capital
taxes that are imposed on it by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized, in which it has
its principal office, seat of management or applicable lending office, or is
engaged in business (other than any business in which such person is deemed to
engage solely by reason of the transactions contemplated by this Agreement and
the other Loan Documents, including the mere holding of an Obligation, receipt
of payments or the enforcement of rights thereunder), (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction described in clause (a), (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by any Obligor under Section
2.18(b)), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
2.16(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Obligor with respect to such

2



--------------------------------------------------------------------------------



withholding tax pursuant to Section 2.16(a), (d) any U.S. federal, Canadian or
Cayman taxes imposed under FATCA, (e) in the case of a U.S. Lender that has
failed to comply with Section 2.16(f), any backup withholding tax that is
required by the Code to be withheld from amounts payable to such U.S. Lender,
and (f) interest and penalties with respect to taxes referred to in clauses (a)
through (e).


(iii) “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury regulations promulgated thereunder and published
guidance with respect thereto, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any applicable intergovernmental agreements with
respect thereto, including any laws, regulations, guidance or practices
governing any such intergovernmental agreement.


(iv) “LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency, an interest rate per annum equal to the Screen Rate
(as defined below) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. In the event that such rate
is not available at such time for any reason, then the LIBO Rate with respect to
such Eurocurrency Borrowing for such Interest Period (the “Impacted Period”)
shall be an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) determined in good faith by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate (for the longest period for which such Screen Rate is available for
the applicable Currency) that is shorter than the Impacted Period and (b) the
Screen Rate (for the shortest period for which such Screen Rate is available for
the applicable Currency) that exceeds the Impacted Period, in each case, at
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Impacted Period (the “Interpolated Rate”). When determining
the rate for a period which is less than the shortest period for which the
relevant Screen Rate is available, the Screen Rate for purposes of (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any Currency, the overnight rate for the applicable
Currency determined by the Administrative Agent from such service as the
Administrative Agent may reasonably select. For purposes hereof, “Screen Rate”
means the London interbank offered rate administered by the ICE Benchmark
Administration Limited displayed on Reuters Page LIBOR01 or LIBOR02 (or on any
successor or substitute page thereof, or any successor service, providing
quotations of interest rates applicable to deposits in the relevant Currency, in
the London interbank market comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time). In any event the
LIBO Rate shall not be less than zero.


(v) “Maturity Date” means May 5, 2020; provided that if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

3



--------------------------------------------------------------------------------



(vi) “Total Indebtedness Ratio” means, at any time, the ratio of (a) the sum of
(i) Total Indebtedness at such time minus (ii) the aggregate amount of
Unrestricted Cash of the Obligors and their Consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
at such time to (b) EBITDA for the period of four consecutive fiscal quarters
ending at such time or the most recently ended prior to such time.
(b)    New Definitions. The following definitions shall be added to Section 1.01
of the Credit Agreement and inserted in the appropriate alphabetical locations
as follows:
(i) “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


(ii) “Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
(iii) “Sanctioned Country” means, at any time, a country or territory which is
the subject or target of any Sanctions.
(iv) “Sanctioned Person” means, at any time, (a) any Person listed in the list
of Specially Designated Nationals and Blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, and any Person
listed in any Sanctions-related list of designated Persons maintained by the
U.S. Department of State, the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person.
(v) “Unrestricted Cash” means the aggregate amount of cash held in bank accounts
of the Obligors and their Consolidated Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) to the extent
that the use of such cash for application to payment of the Obligations or other
Indebtedness is not prohibited by law or any written contractual agreement
(including, with respect to cash held in a bank account of any Consolidated
Subsidiary of an Obligor, that such Consolidated Subsidiary is not subject to
any restriction on its ability to distribute such cash to the Obligors), and
such cash and cash equivalents are free and clear of all Liens (other than any
statutory Liens in favor of banks (including rights of set-off)).
2.03.    Increased Costs. Section 2.14(b) of the Credit Agreement is hereby
amended by inserting words "or liquidity" immediately after the words "capital
adequacy" in each of the second, fourth and tenth lines thereof.
2.04    Taxes. Section 2.16(e) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

4



--------------------------------------------------------------------------------



“(e)    Status of Foreign Lenders. Each Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (or, in the case of a Participant, to the
Borrowers and to the Lender from which the related participation shall have been
purchased) (i) two accurate and complete copies of IRS Form W-8ECI, W-8BEN,
W-8BEN-E or W-8IMY together with supporting documentation, as applicable, or
(ii) in the case of a Foreign Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and two accurate and complete copies of IRS Form W-8BEN, W-8BEN-E or
W-8IMY together with supporting documentation, as applicable, or any subsequent
versions or successors to such forms, in each case properly completed and duly
executed by such Foreign Lender claiming complete exemption from, or a reduced
rate of, United States federal withholding tax on all payments by an Obligor
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Foreign Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each Foreign Lender shall
(i) promptly notify the Borrowers and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers and Administrative Agent (or any other
form of certification adopted by the United States taxing authorities for such
purpose) and (ii) take such steps as shall not be disadvantageous to it, in its
sole judgment, and as may be reasonably necessary (including the re-designation
of its lending office pursuant to Section 2.18(a)) to avoid any requirement of
applicable laws of any such jurisdiction that any Borrower make any deduction or
withholding for taxes from amounts payable to such Lender. Notwithstanding any
other provision of this paragraph, a Foreign Lender shall not be required to
deliver any form pursuant to this paragraph that such Foreign Lender is not
legally able to deliver. If a payment made to a Lender under any Loan Document
would be subject to U.S. federal, Canadian or Cayman Tax imposed under FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent such
documentation as shall be reasonably requested by the Withholding Agent
sufficient for the Withholding Agent to comply with its obligations under FATCA
and to determine that such Lender has complied with such applicable reporting
requirements. For purposes of determining Taxes imposed under FATCA, from and
after the Amendment No. 2 Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” with the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”
2.05 Anti-Corruption Laws and Sanctions. Article IV of the Credit Agreement is
hereby amended to add the following new Section 4.18:
“SECTION 4.18. Anti-Corruption Laws and Sanctions. The Obligors have implemented
and maintain in effect policies and procedures designed to ensure compliance by
the Obligors, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Obligor, its Subsidiaries and, to the knowledge of such Obligor or any such
Subsidiary, its officers, employees, directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in (a) a Material Adverse Effect or (b) any Lender violating any
applicable Sanctions, and are not knowingly engaged in any

5



--------------------------------------------------------------------------------



activity that would reasonably be expected to result in such Obligor being
designated as a Sanctioned Person. None of (a) the Obligors, any Subsidiary nor,
to the knowledge of any Obligor or any Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of each Obligor, any
agent of such Obligor or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person or is the target of Sanctions. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Agreement will
violate Anti-Corruption Laws or applicable Sanctions”
2.06. Compliance with Laws. Section 6.07 of the Credit Agreement is hereby
deleted and replaced in its entirety with the following:
“SECTION 6.07 Compliance with Laws. Each Obligor will, and will cause each of
its Subsidiaries to, comply with all Requirements of Law (including, all
Anti-Corruption Laws and applicable Sanctions) with respect to it, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Each Obligor will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Obligors, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.”
2.07. Minimum Management Fee Earnings Assets Amount. Section 7.08 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“SECTION 7.08 Minimum Management Fee Earnings Assets Amount. Each Obligor will
not permit the Management Fee Earning Assets Amount on any Quarterly Date
commencing with the Quarterly Date occurring on the last Business Day of March
2015 to be less than $65,300,000,000.”
2.08. Use of Proceeds in Compliance with Sanctions Laws” of the Negative
Covenants. Article VII of the Credit Agreement is hereby amended to add the
following new Section 7.11:
“SECTION 7.11. Use of Proceeds in Compliance with Sanctions Laws. Each Borrower
will not request any Borrowing or Letter of Credit, and each Obligor shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, directly or, to the knowledge of such Obligor, indirectly to any Person
in violation of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.”
2.09     Commitment Amounts. Schedule 1 to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Schedule 1 hereto.


Section 3. Representations and Warranties. Each Credit Party represents and
warrants to each Holder that immediately before and after giving effect to this
Amendment No. 2

6



--------------------------------------------------------------------------------



(a) the representations and warranties set forth in Article IV of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on the date hereof as if made on and as of the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct in all
material respects as of such specific date), and (b) no Default or Event of
Default has occurred and is continuing.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof (the “Amendment No. 2 Effective
Date”), upon the satisfaction of the following conditions precedent:


(a)    the Administrative Agent shall have received counterparts of this
Amendment No. 2 executed by each Credit Party and each Lender party to the
Credit Agreement;
(b)    the Borrowers shall have paid all fees and expenses of the Administrative
Agent and the Lenders in connection with this Amendment No. 2 (including,
without limitation, the invoiced fees and expenses of counsel to the
Administrative Agent);
(c)    the Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    certified copies of the resolutions of the Board of Directors of each
Credit Party approving the transactions contemplated by this Amendment No. 2 and
the execution and delivery of this Amendment No. 2 and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Amendment No. 2 or the Credit Agreement; and
(ii)    a certificate of the Secretary or an Assistant Secretary of each of the
Credit Parties certifying the names and true signatures of the officers of such
Credit Party authorized to sign this Amendment No. 2 and the other documents
required to be delivered hereunder.
(d)    the Administrative Agent shall have received evidence satisfactory to it
that (x) all accrued and unpaid interest and commitment fees on the Loans and
Commitments under the Credit Agreement owing to each Lender shall have been (or
shall simultaneously be) paid in full, and (y) the outstanding principal amount
of the Loans and all other amounts owing under or in respect of, the Credit
Agreement to any Retiring Lender shall have been (or shall simultaneously be)
paid in full; and
(e)    each of the actions set forth in Section 5 shall have occurred.
Section 5. Retiring Lenders and Reallocation.


(a)    If any Revolving Credit Loans or Letters of Credit shall be outstanding
immediately prior to the Amendment No. 2 Effective Date, the Borrowers shall
borrow Revolving Credit Loans from the Revolving Credit Lenders, and the
Revolving Credit Lenders shall make Revolving Credit Loans to the Borrowers (in
the case of Eurocurrency Revolving Credit Loans, having the same Interest
Periods and LIBO Rates as any then outstanding Eurocurrency

7



--------------------------------------------------------------------------------



Revolving Credit Loans) and shall be deemed to have acquired participations of
the Revolving Credit Lenders in any Letters of Credit that are outstanding
immediately prior to the Amendment No. 2 Effective Date, and (notwithstanding
the provisions of Section 2.17 requiring that borrowings and prepayments be made
ratably in accordance with the principal amounts of the Revolving Credit Loans
held by the Revolving Credit Lenders) the Borrowers shall repay in full the
principal and all accrued and unpaid interest on all of the Revolving Credit
Loans made by the Retiring Lenders to the Borrowers hereunder (together with all
accrued and unpaid commitment fees and any other amounts payable hereunder to
such Retiring Lender in connection with their respective “Revolving Credit
Commitments” under (and as defined in) the Credit Agreement) and the Borrowers
to the extent necessary shall repay the principal of the Revolving Credit Loans
made by the Revolving Lenders to the Borrowers, in each case together with any
amounts owing pursuant to Section 2.15 as a result of such payment, so that
after giving effect to such Revolving Credit Loans, purchases and prepayments,
the Revolving Credit Loans and LC Exposure in respect of all outstanding Letters
of Credit shall be held by the Revolving Lenders ratably in accordance with the
respective amounts of their Revolving Credit Commitments as of the Amendment No.
2 Effective Date as specified on Schedule 1 hereto and, in that connection, the
Issuing Banks shall be deemed to have released the Retiring Lenders on such date
to the extent of the respective purchases by the Revolving Credit Lenders. To
effect the foregoing payments, the related transfers of funds shall be netted to
the extent necessary to minimize the actual flows of funds between the relevant
parties.


(b)    With respect to the Term Loans outstanding immediately prior to the
Amendment No. 2 Effective Date, the Borrowers shall borrow Term Loans from the
Term Lenders, and the Term Lenders shall make Term Loans to the Borrowers (in
the case of Eurocurrency Term Loans, having the same Interest Periods and LIBO
Rates as any then outstanding Eurocurrency Term Loans), and (notwithstanding the
provisions of Section 2.17 requiring that borrowings and prepayments be made
ratably in accordance with the principal amounts of the Term Loans held by the
Term Lenders) the Borrowers shall repay in full the principal of and all accrued
and unpaid interest on all the Term Loans made by the Retiring Lenders to the
Borrowers hereunder (together with any other amounts payable hereunder to such
Retiring Lender in connection with their respective “Term Loans” under (and as
defined in) the Credit Agreement) and the Borrowers to the extent necessary
shall repay the principal of the Term Loans made by the Term Lenders to the
Borrowers, in each case together with any amounts owing pursuant to Section 2.15
as a result of such payment, so that after giving effect to such Term Loans and
prepayments, the Term Loans shall be held by the Term Lenders in the amounts set
forth on Schedule 1. To effect the foregoing payments, the related transfers of
funds shall be netted to the extent necessary to minimize the actual flows of
funds between the relevant parties.


(c)    Subject to the satisfaction of the conditions precedent specified in
Section 4 above and the consummation of the transactions contemplated by
Sections 5(a) and (b) above, but effective as of the Amendment No. 2 Effective
Date, each Retiring Lender shall cease to be, and shall cease to have any of the
rights and obligations of, a “Lender” under the Credit Agreement (except for
those provisions that expressly provide for their survival for the benefit of
the Lenders (including without limitation those provisions referred to in
Section 10.03(b) of the Credit Agreement), which provisions shall survive and
remain in full force and effect for the benefit of the Retiring Lenders), and
each Retiring Lender shall not have any Revolving Credit Commitments or hold any
Loans.



8



--------------------------------------------------------------------------------



(d)    The accrued interest to be paid by the Borrowers on the first Interest
Payment Date occurring after the Amendment No. 2 Effective Date (accrued during
the Interest Period in effect immediately prior to the Amendment No. 2 Effective
Date and ending on the first Interest Payment Date occurring after the Amendment
No. 2. Effective Date) shall be reduced by an amount equal to the accrued and
unpaid interest paid to the Lenders on the Amendment No. 2 Effective Date, and
accrued commitment fees to be paid by the Borrowers on the first Quarterly Date
occurring after the Amendment No. 2 Effective Date shall be reduced by an amount
equal to the accrued and unpaid commitment fees paid to the Lenders on the
Amendment No. 2 Effective Date.


Section 6. Ratification of Obligations. Each Credit Party, by its execution of
this Amendment No. 2, hereby (a) unconditionally confirms and ratifies that all
of its obligations (including, without limitation, any guarantee obligations)
under the Loan Documents to which it is a party shall continue uninterrupted and
in full force and effect for the benefit of the Holders, (b) represents,
warrants and agrees that on and after the date hereof, it will continue to
obtain benefits from the incurrence of Loans to, and the issuance of Letters of
Credit for the account of, the Borrowers, and (c) agrees that on and after the
date hereof, all references in the Loan Documents to the “Credit Agreement”
shall be deemed to be and are references to the Credit Agreement as amended
hereby.


Section 7. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 2 is a Loan
Document for all purposes of the Credit Agreement. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.


[Signature Pages Follow]





9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.


CREDIT PARTIES
BORROWERS
TC GROUP INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.
By: Carlyle Holdings II L.P., its general partner






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




TC GROUP CAYMAN, L.P.
By: Carlyle Holdings III L.P., its general partner






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman


CARLYLE INVESTMENT MANAGEMENT, L.L.C.






By: /s/ Jeffrey W. Ferguson
Name: Jeffrey W. Ferguson
Title: General Counsel



Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------





PARENT GUARANTORS


TC GROUP, L.L.C.
By: Carlyle Holdings I L.P., its sole member






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




CARLYLE HOLDINGS I L.P.






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




CARLYLE HOLDINGS II L.P.






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




CARLYLE HOLDINGS III L.P.






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman

















Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS


TC GROUP INVESTMENT HOLDINGS SUB L.P.
By: TC Group Investment Holdings, L.P., its general partner
By: Carlyle Holdings II L.P., its general partner




By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




TC GROUP CAYMAN INVESTMENT HOLDINGS SUB L.P.
By: TC Group Cayman Investment Holdings, L.P., its general partner
By: Carlyle Holdings II L.P., its general partner




By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




TC GROUP CAYMAN SUB L.P.
By: TC Group Cayman, L.P., its general partner
By: Carlyle Holdings III L.P., its general partner




By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




TC GROUP SUB L.P.
By: TC Group, L.L.C., its general partner
By: Carlyle Holdings I L.P., its sole member






By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman









Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------



CARLYLE KNOX HOLDINGS, L.L.C.




By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman and Managing Director




CARLYLE HOLDINGS FINANCE L.L.C.




By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman




CARLYLE HOLDINGS II FINANCE L.L.C.




By: /s/ Daniel A. D'Aniello
Name: Daniel A. D'Aniello
Title: Chairman







Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------



LENDERS


CITIBANK, N.A.




By /s/ Maureen Maroney
Name: Maureen Maroney
Title: Vice President


JPMORGAN CHASE BANK, N.A.




By /s/ Lauren Gubkin
Name: Lauren Gubkin
Title: Vice President






BANK OF AMERICA, N.A.




By /s/ Justin Smiley
Name: Justin Smiley
Title: Vice President




BARCLAYS BANK PLC




By /s/ Christopher R. Lee
Name: Christopher R. Lee
Title: Vice President




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By /s/ John D. Toronto
Name: John D. Toronto
Title: Authorized Signatory


By /s/ Whitney Gaston
Name: Whitney Gaston
Title: Authorized Signatory







Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH




By /s/ Michael Winters
Name: Michael Winters
Title: Vice President


By /s/ Kirk L. Tashjian
Name: Kirk L. Tashjian
Title: Director




GOLDMAN SACHS BANK, USA




By /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory




MORGAN STANLEY BANK, N.A.




By /s/ Michael King
Name: Michael King
Title: Authorized Signatory




SOCIETE GENERALE




By /s/ Shelley Yu
Name: Shelley Yu
Title: Director




UBS AG, Stamford Branch, as a Lender


By /s/ Denise Bushee
Name: Denise Bushee
Title: Associate Director


By /s/ Houssem Daly
Name: Houssem Daly
Title: Associate Director





Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------







RETIRING LENDERS


SILICON VALLEY BANK




By /s/ Ezra Barnehama
Name: Ezra Barnehama
Title: Vice President



Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------





Accepted and Acknowledged by:


CITIBANK, N.A.,
as Administrative Agent


By /s/ Maureen Maroney
Name: Maureen Maroney
Title: Vice President



















































































Signature Page to Amendment No. 2 to The Carlyle Group Credit Agreement









--------------------------------------------------------------------------------



SCHEDULE 1
Revolving Credit Commitments and Term Loans
 
Revolving Credit Commitment
Term Loans
Total
Citibank, N.A.
$157,252,747.25
$5,833,333.32
$163,086,080.57
JPMorgan Chase Bank, N.A.
$159,368,131.87
$3,717,948.71
$163,086,080.58
Credit Suisse AG, Cayman Islands Branch
$159,368,131.87
$2,756,410.25
$162,124,542.12
Bank of America, N.A.
$43,200,549.45
$2,115,384.62
$45,315,934.07
Barclays Bank PLC
$43,200,549.45
$2,115,384.62
$45,315,934.07
Deutsche Bank AG New York Branch
$43,200,549.45
$2,115,384.62
$45,315,934.07
Goldman Sachs Bank, USA
$43,200,549.45
$2,115,384.62
$45,315,934.07
Morgan Stanley Bank, N.A.
$43,200,549.45
$2,115,384.62
$45,315,934.07
UBS AG, Stamford Branch
$45,315,934.07
$0
$45,315,934.07
Societe Generale
$12,692,308.69
$2,115,384.62
$14,807,692.31
TOTAL:
$750,000,000
$25,000,000
$775,000,000




